Citation Nr: 0511341	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic headaches.  

3.  Entitlement to an evaluation in excess of 10 percent for 
gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating action by the RO 
that denied increased ratings PTSD, a headache disorder and 
gastritis.  In April 2005 the Board granted the veteran's 
motion to have this case advanced on the docket for appellate 
review.  The case is now before the Board for appellate 
consideration.  

The appeal is REMANDED, to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has reported, most recently in July 2003, that he 
receives ongoing treatment for his PTSD at the Clifton Park 
outpatient clinic of the Albany VA Medical Center.  The 
record also indicates that he has ongoing treatment at the 
Albany VA medical facility for his headaches and 
gastrointestinal complaints.  No clinical records reflecting 
any treatment for any of these disabilities subsequent to 
April 22, 2003 are in the claims folder, except for a June 
2003 note reflecting treatment for constipation.  As VA has 
notice of the existence of additional VA records, they must 
be retrieved and associated with the other evidence already 
on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995). Therefore, VA clinical records 
of treatment for the disorders currently on appeal dated 
subsequent to April 22, 2003 should be requested and 
associated with the claims folder.

The veteran was last afforded a VA psychiatric examination in 
May 2003.  On his VA Form 9 of May 2004, he indicated, 
essentially, that the May 2003 evaluation did not adequately 
reflect the severity of his PTSD disorder and in that and 
other statements he implied that his symptomatology had 
worsened since his 2003 examination.  

In regard to the veteran's headache disability, the Board 
notes that The RO has evaluated the veteran's disability 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8045 (2003).  Under Diagnostic Code 8045, a maximum 10 
percent evaluation is provided for brain disease due to 
trauma if manifested by purely subjective complaints such as 
headaches, unless there is a diagnosis of multi-infarct 
dementia.  The veteran does not have a diagnosis of multi-
infarct dementia.  He has not, however, been provided with 
these rating criteria.

The RO has also considered the veteran's headache complaints 
under the criteria referable to migraine, although the 
current record does not show migraines, and an analogous 
rating would be warranted if the veteran's condition were 
unlisted in the rating schedule.  38 C.F.R. § 4.20 (2004).

In addition the veteran was afforded a VA gastrointestinal 
examination in May 2003, which was conducted without a review 
of the claims folder and apparently relied on a history 
provided by the veteran.  However, it appears that the 
veteran's history was not accurate in significant respects.  
For example, the report of the examination indicated that the 
veteran did not have diarrhea, although a VA clinical record 
from a month earlier noted him to be tired for the previous 
week due to an attack of diarrhea.  Moreover, the examination 
of May 2003 was very cursory and did not provide sufficient 
clinical findings to evaluate the current severity of the 
veteran's service connected gastrointestinal disability.  

In view of the foregoing, this case is REMANDED for the 
following actions:  

1.  Obtain copies of all clinical records 
documenting the veteran's reported 
treatment for his psychiatric, headache 
and gastrointestinal disabilities at the 
Albany VA Medical Center and its Clifton 
Park outpatient clinic, subsequent to 
April 24 2003.  All records obtained 
should be associated with the claims 
folder.  

2.  Afford the veteran a VA psychiatric 
examination to evaluate the severity of 
PTSD.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum to 
that report.  The examiner should report 
current symptoms attributable to PTSD, 
and the effect of PTSD on the areas of 
work, family relations, judgment, 
thinking, and mood.  The examiner should 
also report a current GAF score 
attributable, if possible, solely to 
PTSD.  

3.  Afford the veteran a VA 
gastrointestinal examination in order to 
determine the current severity of his 
service-connected gastritis.  All 
indicated special studies and tests 
should be accomplished if possible. The 
claims folder and a copy of this remand 
should be provided to the examiner prior 
to the examination and the examiner 
should state that he has reviewed the 
claims folder in the examination report. 
The examiner should report all pertinent 
clinical findings and determine if the 
veteran's gastritis is mild, moderate, 
moderately severe, or severe.

In addition, the examiner is requested to 
comment on whether or not the veteran 
currently has severe hemorrhages, large 
or small ulcerated areas, abdominal pain 
or tenderness, diarrhea, or alternating 
diarrhea and constipation, bowel 
disturbances, vomiting, nausea, material 
weight loss, hematemesis, melena, anemia 
or severe impairment of health due to his 
service-connected gastritis.  

4.  Re-adjudicate the claims on appeal.  
If the benefits sought remain denied, 
issue a supplemental statement of the 
case.  If the headache claim is not fully 
granted, the supplemental statement of 
the case should include the provisions of 
Diagnostic Codes 8045 and 9304.  The case 
should then be returned to this Board for 
further appellate consideration, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

